DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 8 recites “…and including one or more alarm clocks”.  It is unclear which component/element includes the one or more clocks with the recitation, at lines 7-8, of “the first plurality of programming instructions controlling the accessory and including one or more alarm clocks”.  It would be unclear how a programming instruction would “includ[e] one or more alarm clocks”.  
Claim 1 at line 9 recites the limitation "the one or more alarm clocks that are preset in the accessory".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 at line 7 recites “the one or more alarm clock information that includes one or more alarm clock data”.  There is lack of antecedent basis for this limitation in the claim.  A suggested amendment is --the one or more alarm clock information, which includes one or more alarm clock data,-- or -- the one or more alarm clock information, wherein the one or more alarm clock information includes one or more alarm clock data--.
Claim 3 is indefinite as it is unclear what “based on” implies at line 9; if “sending the one or more alarm clock information” defines “completing an alarm writing setting” or something else.  
Claim 3 at line 10 recites “the accessory that is connected with the user device”.  There is lack of antecedent basis for this limitation in the claim.  A suggested amendment is --the accessory, which is connected with the user device-- or -- the accessory, wherein the accessory is connected with the user device--.
Claim 4 contains the trademarks/trade names “Wi-Fi”, “Bluetooth” and “ZigBee”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe short-range wireless communication and, accordingly, the identification/description is indefinite.
In claim 4, it is unclear how IrDA would comprise a short-range wireless connection as IrDA is, itself, an interest group founded by a group of companies.  
Claim 6 at line 2 recites “the one or more predefined sexual stimulation acts that are associated with each of the one or more alarm clocks”.  There is lack of antecedent basis for this limitation in the claim.  A suggested amendment is --the one or more predefined sexual stimulation acts, which are associated with each of the one or more alarm clocks-- or -- the one or more predefined sexual stimulation acts, wherein the one or more predefined sexual stimulation acts are associated with each of the one or more alarm clocks --.
At line 3 of claim 7, it is unclear which “the predefined sexual stimulation act” is being referenced as line 1 recites “one or more predefined sexual stimulation acts”.  
Claim 8 at line 2 recites the limitation "when the user device is disconnected from the accessory".  There is insufficient antecedent basis for this limitation in the claim.
At line 4 of claim 8, while it is clear what is claimed by the recitation “when the one or more clocks are activated”, it is unclear what “based on the completed alarm writing setting” implies following the former phrase.  
Claim 9 at line 3 recites the limitation "when the one or more alarm clocks written into the accessory".  There is insufficient antecedent basis for this limitation in the claim.
At line 2 of claim 10, it is unclear what is implied by the grammar “the control the user device”.  
Claim 10 at line 3 recites “setting the correspondence” which appears to refer to the recitation of “corresponding to” at line 3 of claim 9.  Given the recitation of claim 9, it is unclear how a “correspondence” would be “set” given that claim 9 only appears to use the phrase “corresponding to” to relate one to the other.  
Claim 11 at line 1 recites the limitation "when the user device is connected from the accessory".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 at line 4 recites the limitation "the series of signals corresponding to the one or more control patterns".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is -- the series of signals--.
Claim 12 at line 3 recites the limitation "the alarm loop".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 at line 11 recites the limitation "when the one or more alarm clocks activate".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is indefinite as it is unclear what “based on” implies at line 2; if “sending one or more alarm clock information” defines “completing an alarm writing setting” or something else.  
Claim 18 at line 12 recites “…and including one or more alarm clocks”.  It is unclear which component/element includes the one or more clocks with the recitation, at lines 11-12, of “the first plurality of programming instructions controlling the sexual stimulation device and including one or more alarm clocks”.  It would be unclear how a programming instruction would “includ[e] one or more alarm clocks”.  
Claim 18 at line 13 recites the limitation "the one or more alarm clocks that are preset in the sexual stimulation device".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 is indefinite as it is unclear what “based on” implies at line 20; if “sending the one or more alarm clock information” defines “complet[ing] an alarm writing setting” or something else.  
Claim 19 at line 2 recites “the one or more predefined sexual stimulation acts that are associated with each of the one or more alarm clocks”.  There is lack of antecedent basis for this limitation in the claim.  A suggested amendment is --the one or more predefined sexual stimulation acts, which are associated with each of the one or more alarm clocks-- or -- the one or more predefined sexual stimulation acts, wherein the one or more predefined sexual stimulation acts are associated with each of the one or more alarm clocks --.
Claim 20 at line 2 recites the limitation "when the user device is disconnected from the sexual stimulation device".  There is insufficient antecedent basis for this limitation in the claim.
At line 4 of claim 20, while it is clear what is claimed by the recitation “when the one or more clocks are activated”, it is unclear what “based on the completed alarm writing setting” implies following the former phrase.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ludlow et al. (U.S. Pub. No. 2014/0276270).  Regarding claims 1 and 2, Ludlow et al. (hereinafter Ludlow) teaches a system, comprising: an alarm control module, comprising computer-executable code stored in non-volatile memory ([0091] and [0090]); and an accessory 300/152 including an accessory processor; an accessory memory ([0087], [0091] and Figs. 1 and 3) and a motor ([0018], [0060], [0062] and [0089]); wherein the alarm control module and the accessory 300/152 are configured to: control the accessory processor to execute on a first plurality of programming instructions stored by the accessory memory, the first plurality of programming instructions controlling the accessory and including one or more alarm clocks 164 ([0081]-[0082]); and when the one or more alarm clocks 164 that are preset in the accessory, drive the accessory 300/152 ([0080]-[0082]); wherein driving the accessory includes performing one or more predefined sexual stimulation acts (vibration, which is deemed a sexual stimulation act) to stimulate a human user of the accessory 300/152 ([0080] and [0087]).  Regarding claims 3 and 5, the system further comprises a user device (smart phone) of the human user [0081], the user device including a second processor and a second memory ([0081] and [0082]); wherein the alarm control module, the accessory 300/152, and the user device (smart phone) are configured to: control the second processor to execute on a second plurality of programming instructions stored by the second memory, the second plurality of programming instructions controlling the user device and including one or more alarm clock information; set the one or more alarm clock information that include one or more alarm clock data for writing into the accessory from the user device [0130]; and complete an alarm writing setting of the accessory based on sending the one or more alarm clock information to the accessory that is connected with the user device ([0105], [0107], [0112] and [0130]).  Regarding claim 4, the accessory is connected with the user device via a short-range wireless connection that is at least one selected from the group of Wi-Fi, Bluetooth, ZigBee, NFC, IrDA, and combinations thereof ([0077] and [0094]).  Regarding claim 6, the one or more alarm clock information includes drive signals for the one or more predefined sexual stimulation acts, which are associated with each of the one or more alarm clocks (vibration is induced via drive signals; [0130]). Regarding claim 7, the drive signals for the one or more predefined sexual stimulation acts include at least one selected from the group of an act duration, an act amplitude, an act frequency, an act intensity when the predefined sexual stimulation act is performed, and combinations thereof ([0130]; “set interval”, “vibrating frequencies, durations, pressures, etc.”). Regarding claim 8, and in view of its indefinite nature, the first plurality of programming instructions control the accessory ([0081]-[0082]); and when the one or more alarm clocks are activated, based on the completed alarm writing setting, the accessory performs the one or more predefined sexual stimulation acts based on the drive signals associated with each of the one or more alarm clocks, so as to stimulate the human user [0130]. Regarding claim 12, the one or more alarm clock information includes at least one selected from the group of a ring duration of the one or more alarm clocks, a number of alarm repeats, an interval time of the alarm loop, and combinations thereof (“set interval” [0130]).
Regarding claims 13 and 15, Ludlow teaches a method, comprising: providing a sexual stimulation device 152 including an accessory processor and an accessory memory ([0087], [0091] and Figs. 1 and 3); controlling the accessory processor to execute on a first plurality of programming instructions stored by the accessory memory ([0081]-[0082]); providing a user device (smart phone/control box) of a human user, the user device including a second processor and a second memory, and the user device communicably connected to the sexual stimulation device 152 ([0081] and [0082]); controlling the second processor to execute on a second plurality of programming instructions stored by the second memory [0130]; presetting one or more alarm clocks 164 in the user device ([0080]-[0082] and [0130]); when the one or more alarm clocks activate (not positively recited), sending one or more control signals from the user device to the sexual stimulation device ([0080], [0087] and [0130]); and driving the sexual stimulation device, based on the one or more control signals, to perform one or more predefined sexual stimulation acts (vibration, which is deemed a sexual stimulation act) to stimulate the human user ([0080], [0087] and [0130]).  Regarding claim 14, the user device (smart phone/control box) is communicably connected to the sexual stimulation device 152 via short-range wireless ([0077] and [0094]). Regarding claim 16, and in view of its indefinite nature, the method further comprises completing an alarm writing setting of the sexual stimulation device 152 based on sending one or more alarm clock information [0130] from the user device to the sexual stimulation device ([0105], [0107], [0112] and [0130]).  Regarding claim 17, the method is capable of providing a video stream of the human user to a chat room including the human user and one or more other users (“examiner”) when the one or more alarm clocks activate [0155]).
Regarding claim 18, Ludlow teaches a system, comprising: an alarm control module, comprising computer-executable code stored in non-volatile memory ([0091] and [0090]);a sexual stimulation device 300/152 including an accessory processor and an accessory memory ([0087], [0091] and Figs. 1 and 3); and a user device (smart phone) of a human user [0081], the user device including a second processor and a second memory ([0081] and [0082]); wherein the alarm control module, the sexual stimulation device 300/152 and the user device (smart phone) are configured to: control the accessory processor to execute on a first plurality of programming instructions stored by the accessory memory, the first plurality of programming instructions controlling the sexual stimulation device 300/152 and including one or more alarm clocks 164 ([0081]-[0082]); when the one or more alarm clocks 164 that are preset in the sexual stimulation device are activated, drive the sexual stimulation device 300/152 ([0080]-[0082]); control the second processor to execute on a second plurality of programming instructions stored by the second memory, the second plurality of programming instructions controlling the user device and including one or more alarm clock information; set the one or more alarm clock information that include one or more alarm clock data for writing into the sexual stimulation device from the user device [0130]; and complete an alarm writing setting of the sexual stimulation device based on sending the one or more alarm clock information to the sexual stimulation device ([0105], [0107], [0112] and [0130]); wherein driving the sexual stimulation device includes performing one or more predefined sexual stimulation acts (vibration, which is deemed a sexual stimulation act) to stimulate the human user ([0080] and [0087]).  
Regarding claim 19, the one or more alarm clock information includes drive signals for the one or more predefined sexual stimulation acts, which are associated with each of the one or more alarm clocks (vibration is induced via drive signals; [0130]).  Regarding claim 20, and in view of its indefinite nature, the first plurality of programming instructions control the sexual stimulation device ([0081]-[0082]); and when the one or more alarm clocks are activated, based on the completed alarm writing setting, the sexual stimulation device performs the one or more predefined sexual stimulation acts based on the drive signals associated with each of the one or more alarm clocks, so as to stimulate the human user [0130].

Allowable Subject Matter
Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791